Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 07/29/2022.
Priority
This application, Pub. No. US 2019/0369091 A1, published 12/05/2019, is a § 371 National Stage of International Patent Application No. PCT/US2016/063202, filed 11/21/2016, Pub. No. WO 2018/052464, which claims priority to US provisional application 62/396,056, filed 09/16/2016.
Status of Claims
Claims 1-3, 7, 9-11, 14, 29, 31-35, 38, 40, 44, 47, 48, 71, 143 and 144 are currently pending.  Claims 1-142 have been originally pending.  Claims 1, 3, 7, 9-11, 31, 34, 35, 38, 40, 44, 47, 48, and 71 have been amended; and Claims 4-6, 8, 12, 13, 15-28, 30, 36, 37, 39, 41-43, 45, 46, 49-70 and 72-142 have been canceled, as set forth in Applicant’s amendment filed 10/28/2019.  Claims 1-3, 7, 9-11, 14, 29, 31-35, 38, 40, 44, 47, 48 and 71 have been subject to restriction/election requirement mailed 04/29/2022.  New Claims 143 and 144 have been added, as set forth in Applicant’s amendment filed 07/29/2022.  Claims 34, 35, 38, 40, 44, 47, 48, and 71 are withdrawn from further consideration.  Claims 1-3, 7, 9-11, 14, 29, 31-33, 143 and 144 are examined.
Election/Restriction
Applicant's election, with traverse, of Group I, Claims 1-3, 7, 9-11, 14, 29 and 31-33, drawn to a method for conducting a multiplex assay, and, with traverse, the species:
(1)	tissue as a sample;
(2)	a protein as an analyte;
(3)	SU-8 as a substantially transparent polymer;
(4)	black matrix resist as a substantially non-transparent polymer; and
(5)	an antibody as a capture reagent;
in the reply filed on 07/29/2022 is acknowledged.  
Applicant identified Claims 1-3, 7, 9-11, 14, 29, 31-33, 143 and 144 as reading upon the elected group and species.  
Applicant’s traversal of the restriction requirement between Groups I-III is on the grounds that the references cited in the European search opinion issued on 03/30/2020 for European Application No 16 916 388.8 (PTO-892 mailed 04/29/2022), which is European counterpart of the instant application, fail to establish that the instantly claimed method, kit or system do not involve an inventive step.  Specifically, Applicant argues that “D2 and D3 fail to teach or suggest the use of an analog code identifier that encloses and surrounds the center portion of the transparent polymer layer.”
Applicant’s argument has been fully considered but is not found persuasive for the following reasons.
First, as expressly stated in the European search opinion, “the concept of having a microbead (microcarrier) in which the probe region does not form part of the code region is known from D6 (see Figure 1) and D7 (see Figure 14)”:

    PNG
    media_image1.png
    218
    1502
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    107
    1436
    media_image2.png
    Greyscale


Therefore, the instantly claimed beads are just alternative way of coding microcarriers which represent another well-known graphical conformation and therefore do not appear to be inventive over D2 or D3.
Second, it remains the Examiner’s position that it is not a special technical feature because it does not make a contribution over that art, as set forth in the Restriction Requirement, and reiterated below in properly formatted and fully supported art rejections.  
The requirement is still deemed proper and is therefore made FINAL.
Because Applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election of species has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 34, 35, 38, 40, 44, 47, 48, and 71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction requirement between Groups I-III in the reply filed on 07/29/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/30/2019 and 10/28/2019 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the Examiner.  
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action. 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 32 recites the limitation "wherein the substantially transparent polymer of the first or the second substantially transparent polymer layer comprises an epoxy-based polymer."  There is insufficient antecedent basis for this limitation in the claim because Claim 1, upon which Claim 32 depends, recites “a substantially transparent polymer layer having a first surface and a second surface.”
Claim 33 is rejected as being dependent upon the rejected Claim 32 and fails to cure its indefiniteness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 
459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 7, 9-11, 14, 29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tsao et al., US 2014/0274778 A1, published 09/18/2014 (IDS submitted 07/30/2019), in view of Bong et al., "Magnetic Barcoded Hydrogel Microparticles for Multiplexed Detection," Langmuir, 2010, vol. 26, no. 11, pp. 8008–8014 (IDS submitted 07/30/2019).
With regard to Claims 1-3, 7, 9-11, 29, 31-33 and the elected species (2), (3), (5), Tsao et al., throughout the publication, and, for example, in the claims and paragraphs [0023], [0034] and [0074], teach: 

    PNG
    media_image3.png
    383
    498
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    89
    485
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    107
    483
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    90
    488
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    89
    488
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    48
    481
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    249
    485
    media_image9.png
    Greyscale




    PNG
    media_image10.png
    312
    485
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    204
    484
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    182
    486
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    661
    491
    media_image13.png
    Greyscale
 Emphasis added.


With regard to Claim 14, Tsao et al., in paragraph [0054], teach the beads comprising nickel, which according to the instant disclosure, performs the function of an orientation indicator.  See paragraph [0009], page 4 of the specification:

    PNG
    media_image14.png
    247
    1174
    media_image14.png
    Greyscale

Emphasis added.


In paragraph [0022], Tsao et al. teach a sample to be tissue, which is the elected species (1).
Tsao et al. do not teach beads comprising (1) a substantially transparent polymer layer having a first surface and a second surface, the first and the second surfaces being parallel to each other; (2) a substantially non-transparent polymer layer, wherein the substantially non-transparent polymer layer is affixed to the first surface of the substantially transparent polymer layer and encloses a center portion of the substantially transparent polymer layer, and wherein the substantially non-transparent polymer layer comprises a two-dimensional shape representing an analog code identifier, wherein the capture agent is immobilized on at least one of the first surface and the second surface of the substantially transparent polymer layer in at least the center portion of the substantially transparent polymer layer, as recited in Claim 1.

Bong et al., throughout the publication, and, for example, in Abstract, teach barcoded magnetic hydrogel microparticles with a graphical code region providing the analog code identifier, a probe region, and a magnetic tail region for the sensitive and rapid multiplexed assays:

    PNG
    media_image15.png
    485
    1022
    media_image15.png
    Greyscale

PEG-DA = poly(ethylene glycol) (700) diacrylate.
It is noted that one of skill in the art would have known that poly(ethylene glycol) (700) diacrylate is transparent in the 400–800 nm range.  See, for example, Pelras et al. “Transparent Low Molecular Weight Poly(Ethylene Glycol) Diacrylate-Based Hydrogels as Film Media for Photoswitchable Drugs,” Polymers, 2017, vol. 9, No 12, 639, pp. 1-14.  As such, Bong et al. teach (1) a substantially transparent polymer layer having a first surface and a second surface, the first and the second surfaces being parallel to each other (PEG-DA + probe); (2) a substantially non-transparent polymer layer (PEG-DA + food coloring + rhodamine A), wherein the substantially non-transparent polymer layer is affixed to the first surface of the substantially transparent polymer layer and encloses a center portion of the substantially transparent polymer layer, and wherein the substantially non-transparent polymer layer comprises a two-dimensional shape representing an analog code identifier (Coding holes are designed with the following dimensions: “1” (12 × 15 μm), “2” (12 × 27.5 μm), and “3” (12 × 40 μm)), wherein the capture agent is immobilized on at least one of the first surface and the second surface of the substantially transparent polymer layer in at least the center portion of the substantially transparent polymer layer (PEG-DA + probe).
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used the barcoded magnetic microparticles, taught by Bong et al., in the method, taught by Tsao et al., because the barcoded magnetic microparticles, taught by Bong et al., similar to the beads, taught by Tsao et al., provide the analog code identifier and the capture agent to facilitate simultaneous analyte detection and identifier imaging.  See MPEP § 2144.06 “SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE.”  Noteworthy, as stated in paragraph [0092] of the instant specification, the beads can possess any three dimensional geometric shape.  Therefore, combination of Tsao et al. and Bong et al. teach all elements of Claims 1-3, 7, 9-11, 14, 29 and 31-33.

Claims 1-3, 7, 9-11, 14, 29, 31-33, 143 and 144 are rejected under 35 U.S.C. 103 as being unpatentable over Tsao et al., US 2014/0274778 A1, published 09/18/2014 (IDS submitted 07/30/2019), in view of De Geest et al., US 2010/0081215 A1, published 04/01/2010 (IDS submitted 10/28/2019), and Shim et al., US 2012/0200950 A1, published 08/09/2012 (IDS submitted 07/30/2019).
The teachings of Tsao et al. are discussed above and incorporated herein in its entirety.
Tsao et al. do not teach:
beads comprising (1) a substantially transparent polymer layer having a first surface and a second surface, the first and the second surfaces being parallel to each other; (2) a substantially non-transparent polymer layer, wherein the substantially non-transparent polymer layer is affixed to the first surface of the substantially transparent polymer layer and encloses a center portion of the substantially transparent polymer layer, and wherein the substantially non-transparent polymer layer comprises a two-dimensional shape representing an analog code identifier, wherein the capture agent is immobilized on at least one of the first surface and the second surface of the substantially transparent polymer layer in at least the center portion of the substantially transparent polymer layer, as recited in Claim 1; and 
wherein the two-dimensional shape representing the analog code identifier comprises one or more ring(s) enclosing the center portion of the substantially transparent polymer layer, as recited in Claim 143; and wherein at least one of the one or more ring(s) comprises a discontinuity, as recited in Claim 144.

De Geest et al. teach an encoded microcarrier, comprising: (a) a substantially transparent polymer layer having a first surface and a second surface, the first and the second surfaces being parallel to each other (In paragraph [0031], charged polymers with opposite charge are sequentially loaded on the carriers (PAH=polyallylaminehydrochloride; PSS=poly-styrenesulfonate; PAA=poly-acrylic acid). A layer of chromium dioxide particles (CrO2, size <0.45 µm) is built in between two layers of positively charged electrolytes.  In paragraph [0050], a coating is provided comprising one or more layers of polyelectrolytes and at least one layer of magnetic particles. Optionally, multiple layers of polyelectrolyte form a polyelectrolyte multilayer (PEM), within the coating.  It is noted acrylic coatings are transparent and polystyrene is naturally transparent); (c) a capture agent for capturing an analyte, wherein the capture agent is coupled to at least one of the first surface and the second surface of the substantially transparent polymer layer in at least the center portion of the substantially transparent polymer layer (In paragraph [0055], the reaction between the probe and its target can be a binding between the probe and the target.  In paragraph [0073], typically, such uses involve the presence of a probe, specific for an analyte to be detected and/or quantified in a sample, on the surface of the microcarriers.); (b) a two-dimensional shape representing an analog code (In paragraphs [0058], [0060], and [0061], a code can be written on the microcarriers).  As shown at Figure 1, the layers represent the shape of rings:

    PNG
    media_image16.png
    737
    725
    media_image16.png
    Greyscale




De Geest et al. is silent in regard to (b) a substantially non-transparent polymer layer that constitutes a two-dimensional shape, wherein the substantially non-transparent polymer layer is affixed to the first surface of the substantially transparent polymer layer and encloses a center portion of the substantially transparent polymer layer.
Shim et al. teach in paragraph [0011] a resist composition for a black matrix, which is the elected species (4), wherein the black matrix provides uniform liquid repellency to prevent pixel deterioration, a method of manufacturing a black matrix resist composition, a color filter display panel, and a manufacturing method thereof.  In paragraph [0055], a resist composition for a black matrix comprises carbon nanotubes; a halosulfonic acid; an alcohol; an ammonium hydroxide compound; and a fluorosilane.  A black matrix would constitute a two-dimensional shape.  In paragraphs [0084]-[0086], Shim et al. teach formation of a plurality of openings opn and a plurality of partitions on the transparent substrate.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have added to a polymer layer, as taught by De Geest et al., a ring layer of a resist composition for a black matrix, as taught by Shim et al., in order to allow for improved liquid repellent and photosensitive properties.  Moreover, as evidenced by Shim et al., the application of a layer of a resist composition for a black matrix comprising a discontinuity is well known in the art.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used the barcoded magnetic microparticles, taught by combination of De Geest et al. and Shim et al., in the method, taught by Tsao et al., because the barcoded magnetic microparticles, taught by by combination of De Geest et al. and Shim et al., similar to the beads, taught by Tsao et al., provide the analog code identifier and the capture agent to facilitate simultaneous analyte detection and identifier imaging.  See MPEP § 2144.06 “SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE.”  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3, 7, 9-11, 14, 29, 31-33, 143 and 144 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-32 of U.S. Patent 10,436,778, issued 10/08/2019, prior publication Tsao et al., US 2014/0274778 A1, published 09/18/2014 (IDS submitted 07/30/2019), in view of De Geest et al., US 2010/0081215 A1, published 04/01/2010 (IDS submitted 10/28/2019), and Shim et al., US 2012/0200950 A1, published 08/09/2012 (IDS submitted 07/30/2019).
U.S. Patent 10,436,778 claims a method, a kit and a system:

    PNG
    media_image17.png
    465
    487
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    133
    483
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    198
    488
    media_image19.png
    Greyscale



It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used the barcoded magnetic microparticles, taught by combination of De Geest et al. and Shim et al., in the method, claimed by U.S. Patent 10,436,778, because the barcoded magnetic microparticles, taught by combination of De Geest et al. and Shim et al., similar to the beads in the method, claimed by U.S. Patent 10,436,778, provide the analog code identifier and the capture agent to facilitate simultaneous analyte detection and identifier imaging.  See MPEP § 2144.06 “SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE.”  

Claims 1-3, 7, 9-11, 14, 29, 31-33, 143 and 144 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-28 of U.S. Patent 10,302,640, issued 05/28/2019 (IDS submitted 07/30/2019), in view of Tsao et al., US 2014/0274778 A1, published 09/18/2014 (IDS submitted 07/30/2019).
U.S. Patent 10,302,640 claims an encoded microcarrier, a method and a kit:

    PNG
    media_image20.png
    89
    488
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    442
    482
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    353
    487
    media_image22.png
    Greyscale



The teachings of Tsao et al. are discussed in the 103 rejection above and incorporated herein in its entirety.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the method, claimed by U.S. Patent 10,302,640, to include at least one bead with an analog code identifier that is recognized by an imaging processor as a specific assay, specific analyte, manufacturing lot, individual, locational identifier, or calibration signal, because this feature performs important functions related to information and data storage.
Claims 1-3, 7, 9-11, 14, 29, 31-33, 143 and 144 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-17 of U.S. Patent 10,894,975, issued 01/19/2021, in view of Tsao et al., US 2014/0274778 A1, published 09/18/2014 (IDS submitted 07/30/2019).
U.S. Patent 10,894,975 claims:

    PNG
    media_image23.png
    996
    494
    media_image23.png
    Greyscale


The teachings of Tsao et al. are discussed in the 103 rejection above and incorporated herein in its entirety.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the method, claimed by U.S. Patent 10,894,975, to include at least one bead with an analog code identifier that is recognized by an imaging processor as a specific assay, specific analyte, manufacturing lot, individual, locational identifier, or calibration signal, because this feature performs important functions related to information and data storage.

Claims 1-3, 7, 9-11, 14, 29, 31-33, 143 and 144 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-9 and 13-24 of copending Application No. 16/386,092 (the ‘092 application), Pub. No. U.S. 2019/0265567 A1, published 08/29/2019 (IDS submitted 10/28/2019), in view of Tsao et al., US 2014/0274778 A1, published 09/18/2014 (IDS submitted 07/30/2019).
The ‘092 application claims an encoded microcarrier:

    PNG
    media_image24.png
    563
    1177
    media_image24.png
    Greyscale



    PNG
    media_image25.png
    142
    1178
    media_image25.png
    Greyscale



The teachings of Tsao et al. are discussed in the 103 rejection above and incorporated herein in its entirety.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used the encoded microcarrier claimed by the ‘092 application, in the method, taught by Tsao et al., because the encoded microcarrier claimed by the ‘092 application, similar to the beads in the method, taught by Tsao et al., provide the analog code identifier and the capture agent to facilitate simultaneous analyte detection and identifier imaging.  See MPEP § 2144.06 “SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE.”  
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641